Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    	Claims 1-4 and 7-13 are allowed
The rejection issued under 35 U.S.C. 112(b) has been overcome 
Reasons for Allowance
2.    	The most representative identified prior art to Jiali Fu et al., (hereinafter Fu) (US 9,426,461) and Bae Keun Lee et al., (hereinafter Lee) (US 2018/0213222) in view of Tzu-Der Chuang et al., (hereinafter Chuang) (US 2017/0041022) is overcome by the amendment to claims filed on 02/22/2022, reciting inter alia,
“perform arithmetic encoding in a context mode, for an exclusive OR of a bit value corresponding to a most significant bit of the binary signal and the prediction value; and 
perform arithmetic encoding in a bypass mode, for a bit string of the binary signal other than the most significant bit of the binary signal.”. 


	A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/